DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7 and 21-24 in the reply filed on 06/0/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 21-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The specification does not include support for “without altering the input gas”.   As per MPEP 2173.05(i), a negative limitation is supported if there is a positive recitation in the specification (then it can be excluded).  In this case, the specification does not teach modifying or not alternating an input gas and therefore does not have support for this limitation.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 21-24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The specification does not support “without altering the input gas” and therefore it is not clear the full metes and bounds of this limitation.  Altering the gas would be anything including a changer in pressure, temperature or (as argued in the remarks), the flow rate of the gas, but without any description of what the applicants consider altering the gas, it would not be clear the confines of when it is not altered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (2018/0179628).
Hashimoto teaches a system comprising, see Fig. 5 and related text:
- a mass flow controller coupled to a gas source, see 522 and/or 513, which are each connected to input gas sources, 521 and 502, respectively, 
- a charge chamber, see 520, that is arranged to accommodate the input gas, see wherein both gas sources flow into 550  via input valve 515, and the chambers also includes an outlet valve (any of 505, 507 and 509) that controls release of the input gas, 
- and feeds to the process chamber 201.
	In regard to the requirement that the input gas is being transferred from the MFC without altering the input gas, the MFC noted controls the flow of a carrier (i.e. inert gas) – it would be operable to employ the apparatus for a process such as purging out the system, which is widely understood to include flowing only an inert gas.  As such, one would not necessarily alter the input gas entering the charge chamber.  It is noted that the apparatus claims are examined based on the structure as claimed.  The limitation is related to the use of the apparatus and the structure as claimed is capable of the same use, therefore the limitations are met.  it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the structure can be used in the manner claimed and therefore the claimed structure is met.
	Regarding claims 2 and 23, the first valve is any of 505, 507 or 509 and there is a further a second outlet valve connected to a dump line 526.  It is noted, however, that there is no particular requirement for what constitutes a ‘dump line’ per the instant claim, an alternative interpretation is that valve 507, for example, is the second outlet valve and the portion of the line subsequent to that is the dump line (there is nothing inherent about the claim language of dump line that prohibits it from feeding the chamber).
Regarding claim 3, the precursor tank is 521 and is coupled between the MFC 513 and inlet valve 515 or 510.
Regarding claim 21, all elements of the claimed control assembly are met as per above, including the required valves, charge chamber and gas source.
Regarding claim 22, the step of activating valves is an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the structure of the valves is present and therefore would be considered to be able to be opened or closed at any time, including the claimed staggered activating durations, therefore the structural limitations of the apparatus claim are met.
Regarding claim 24, the teachings include a pressure transducer, 504, that is coupled to the charge chamber and would monitor a pressure of the charge chamber when the valves are opened (though see again in regard to intended use).

Claim Rejections - 35 USC § 103
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Seidel (2003/0109094).
The teachings of Hashimoto are described above, teaching a single process chamber and singular elements of the apparatus and therefore do not teach the second control assembly of claim 5, second chamber further of claim 6, or second MFC of claim 7 (and other duplicated elements).  Seidel, however, teaches a system including multiple chambers, see Figs. 1 and 8 particularly, and that it is operable to supply the gases from different or common sources [0033].   It would have been obvious to one of ordinary skill in the art at the effective date of the invention to duplicate the system of Hashimoto to create additional chambers, including any or all of the control assembly, charge chamber and valves, and MFCs, per Seidel, it would benefit throughput [0054].  
It is further noted that as per MPEP 2144.04 VI. B, the duplication of parts is prima facia obvious without a showing of criticality.  In this case, it would have been obvious to duplicate the claimed parts in order to increase throughput as per Seidel.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Chen (6,220,091).
The teachings of Hashimoto are applied above – it is initially held that Hashimoto teaches the claimed transducer, but, if it were determined that the transducer is not located sufficiently connected to the bubbler, the teachings of Chen are applied.  Chen teaches that it is known to couple a pressure transducer to a bubble, see Fig. 3 and related text (col 4, lines 12-14).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the transducer of Chen in the system of Hashimoto as it would give information about the pressure within the bubbler itself.  Hashimoto already suggests an interest in sensing pressure and therefore controlling the system and the transducer of Chen would further this.


Response to Arguments
Applicant's arguments filed 06/0/2022 have been fully considered but they are not persuasive. The prior art rejection over Takebayashi is overcome but that of Hashimoto is maintained.  As stated above, the use limitation does not differentiate the claimed apparatus over that of Hashimoto.  Applicants are attempting to rely on a particular embodiment of the use of Hashimoto to differentiate the claimed structure, but so long as the structure of Hashimoto is capable of the same use, the limitations are taught.  In this case there is even a reasonable expectation of running only a purge (inert) gas through the system, such as for a purge step (but this not required). 
The limitations related to “without altering the input gas” are further unclear in metes and bounds and not supported in the specification.  There is no description specifically of altering the gas to know what not altering it would be considered by applicants as per the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715